Case 8:21-cv-01056-JVS-ADS Document 1-5 Filed 06/15/21 Page 1of3 Page ID #:27

EXHIBIT “E”
Case 8:21-cv-01056-JVS-ADS Document 1-5 Filed 06/15/21 Page 2of3 Page ID #:28

 

- DO NOT FILE WITH THE COURT- CIV-050
-UNLESS YOU ARE APPLYING FOR A DEFAULT JUDGMENT UNDER CODE OF CIVIL PROCEDURE § 585 -
TELEPHONE NO.: FOR COURT USE ONLY

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address): 949-629-4349
Rick J. Nehora (SBN 277496)

Nehora Law Firm, APC

23 Corporate Plaza Dr., Suite 150

Newport Beach, California 92660

rnehora@nehoralaw.com

ATTORNEY FOR (name): Louis Zaharias

SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
STREET ADDRESS: 700 W. Civic Center Drive
MAILING ADDRESS:
ciTy AND zip cove: Santa Ana 92701
BRANCH NAME: Central Justice Center

 

 

PLAINTIFF: Louis Zaharias
DEFENDANT: United Airlines, Inc.

STATEMENT OF DAMAGES CASE NUMBER:
(Personal Injury or Wrongful Death) 30-2021-01200049-CU-PO-CJC

 

 

 

 

 

To (name of one defendant only): United Airlines, Inc.
Plaintiff (name of one plaintiff only): Louis Zaharias
seeks damages in the above-entitled action, as follows:

 

 

 

 

 

1. General damages AMSUNT
a. [(%_] Pain, suffering, and inCONVENIENCE oo... ecccccccccsecstsssesesecstsesevssstscsesssesssessssessessesesesesaveseesseesarateeenss $ 500,000.00
b, [Be] Enidtiohial GiStGSS: gece vere corsa un year anmenereeerne saree eae UNITING RRNA EIITS $ 3,000,000.00
G. [__| Loss. of: Cons OUI wreccecermimanancnrsrnsrsnme nn merenmemenminanemin eae RRR ERT $
d. [___] Loss of society and companionship (wrongful death actions ONIY) ....ccccccccccsissetssssscsseccccessssssecseeees $
@. 7] Other (SpeCiAY) ces suns panes
fe) Other (Spe CIA) me
g. [___] Continued on Attachment 1.g.
2. Special damages
a: [SE | Medical @xpense80:0316) ser ccneerenvencon meee emery canine mre $ 400,000.00
b. [(% ] Future medical expenses (present ValUC) .....cccceccccesssrsssessesesssseesesecesseneceesssseseeavececsveseusseseesecseveens $ 2,300,000.00
c. [Re] Loss of earnings (to Cate): wsisisseiinsssasivisesessraesresnisezcarscusicasaiccaceaverunn weeancnteudasneresie $ 80,000.00
d. (_#_] Loss of future earning capacity (present ValUC) ........ssessscsessersesessessscssevesssssssessssessscssacsescerensases $ 1.840,000.00
@. [a] Property damage oo... cccccccescsecesseseeecscsenecssevsesecesesecsesseessessssseessseseesseseesssesenesseeseecsstesseneessees $ 3150.00
f. [___] Funeral expenses (wrongful death actions OMY) .....cccccccesssssssesesesesvecssssensserscssrrssasassssssatsrerestseeseas $
g. [__] Future contributions (present value) (wrongful death Actions OMY) .....ccccseestesecssesatenersesseeeees $
h. [__] Value of personal service, advice, or training (wrongful death actions ONY) v..c.ccccccceseteeeseeeees $
i 7) Other (Spe
je CL] Other (Speci ms
k. [_] Continued on Attachment 2.k.
3. [__] Punitive damages: Plaintiff reserves the right to seek punitive damages in the. amount of (specify).. $
when pursuing a judgment in the suit filed against you.
Date: June 9, 2021
Rick J. Nehora
(TYPE OR PRINT NAME) (SIGNATURE oF epahiTiEF OR ATTORNEY FOR PLAINTIFF)
(Proof of service on reverse) Page 1 of 2
Form Adopted for Mandatory Use STATEMENT OF DAMAGES Code of Civil Procedure, §§ 425.11, 425.115

Judicial Council of California www.courts.ca.gov

CIV-050 [Rev. January 1, 2007] (Personal Injury or Wrongful Death)
Case pet Ov 02 096-JVS-ADS Document 1-5 Filed 06/15/21 Page 3of3 Page ID #:29

 

 

 

1 PROOF OF SERVICE
2 Louis Zaharias v. United Airlines, Inc. — Case No. 30-2021-01200049-CU-PO-CJC
3 || STATE OF CALIFORNIA, COUNTY OF ORANGE
At the time of service, I was over 18 years of age and not a party to the action. My
5 || business address is 23 Corporate Plaza Dr., Suite 150, Newport Beach, CA 92660.
6 On June 9, 2021, I served the following document(s): PLAINTIFF’S STATEMENT OF
DAMAGES
8 I served the documents on the following persons at the following addresses (including fax
numbers and e-mail addresses, if applicable):
9
Todd C. Worthe, Esq. — tworthe@whwlawcorp.com
10 Mackenzie C. Foellmer, Esq. — mfoellmer(@whwlawcorp.com
Lacy Roberts — lroberts@whwlawcorp.com
11 Gina Fisher — gfisher@whwlawcorp.com
12 The documents were served by the following means:
13

[X] (BY Electronic Mail) I directed the documents via electronic mail (e-mail) to the
14 || Persons at the addresses listed above and

: Plaza Drive, Suite 150

Newport Beach. California 92660
(949) 629-4349 + Fax. (949) 629-4469

15 [ ] Placed the envelope or package for collection and mailing, following our ordinary
business practices. I am readily familiar with the firm’s practice for collection and processing
16 || correspondence for mailing. Under that practice, on the same day that correspondence is placed
for collection and mailing, it is deposited in the ordinary course of business with the U.S. Postal
Service, in a sealed envelope or package with the postage fully prepaid.

  

NEHORA LAW FIRM, APC

17

18
[ ] enclosed the documents in an envelope or package provided by an overnight delivery

19 || carrier and addressed to the persons at the addresses referenced above. I placed the envelope or
package for collection and overnight delivery at an office or a regularly utilized drop box of the
20 || overnight delivery carrier.

al I declare under penalty of perjury under the laws of the State of California that the

22 || foregoing is true and correct.

  
 

23 Executed on June 9, 2021, at Newport Bea fornia.

24

 

25 Rick J. Nehora
26

27
28

]
PROOF OF SERVICE

 

 

 
